DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-11, 13-15, 29, 34-35, and 37-40 are pending in this application. 

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 102/103 rejections of claims 1, 3, 5-11, 13-15, 29, 34-35, and 37-40 have been fully considered but they are moot in light of the references applied in the current rejection. 

Claim Objections
Claims 1, 8, 29, 34, and 40 are objected to because of the following informalities:  
As per claims 1, 8, 29, 34, and 40 (line numbers refer to claim 1):
	Lines 5-6 recite “wherein the generating the confirmation signal according to the target task comprises” should be changed to “wherein the generation of the confirmation signal according to the target task comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, 13-15, 29, 34-35, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 10, 11, 13, 15, 29, and 34 (line numbers refer to claim 1)
	Lines 8-9 recite “in response to a heartbeat request being received from the target device, sending the confirmation signal to the target device” but it is unclear as to whether the target device is sending a heartbeat to indicate normal operation or requesting a heartbeat. 

As per claims 3 and 35 (line numbers refer to claim 3):
	Lines 7 recites “updating the dual-state record according to the execution status” but it is unclear what is being updated (ie. Is there a prior execution status that is being updated?). 

As per claim 11:
	Line 3 recites “the target device is disconnected” but it is unclear what the target device is disconnected from.
	Line 4-5 recites “acquiring, from a preset correspondence table, a first task currently running on the target device” but it is unclear how it can be known which task is currently running on the target device if the target device is disconnected.

Claims 5-9, 14, and 36-40 are dependent claims of claims 1 and 34 and fail to resolve the deficiencies of claims 1 and 34, so they are rejected for the same reasons as claims 1 and 34 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al.  (US 9342376 B2 herein Jain) in view of Choi et al. (KR20150000567A herein Choi).
The claim mappings of Choi are made with a translation of KR20150000567A.

As per claim 1, Jain teaches a task processing method performed by a scheduling device, the method comprising: acquiring a target task to be deployed to a target device (Col. 7 lines 8-11 The energy efficient job scheduler 124 periodically receives computing jobs or tasks, e.g., from client applications 210 running on end user computing devices and/or other computing devices connected to the network 106; Col. 7 lines 19-25 where z is a positive integer, can be broken down by the energy efficient job scheduler 124 into a number of tasks (1 . . . N), where N is a positive integer. Each of the tasks (1 . . . N) can be classified as a certain type of task (e.g., T1, T2). In addition, the tasks (1 . . . N) that make up the job(z) can be distributed among multiple slave nodes 140); 
generating a confirmation signal according to the target task, the confirmation signal including task content of the target task, the generating the confirmation signal according to the target task; and in response to a heartbeat request being received from the target device, sending the confirmation signal to the target device (Fig. 2; Col. 7 lines 56-60 the slave agents [X] (N) 158 and [Y] (M) 186 send periodic heartbeat signals to the energy efficient job scheduler 124. In the illustrative embodiments, each heartbeat signal includes a data structure containing the current energy efficiency data; Col. 8 lines 2-6 In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received; Col. 10 lines 58-63 a master node configured to assign computing tasks to a plurality of slave nodes includes a slave agent to periodically send energy data to the master node and receive unlaunched computing tasks from the master node for execution by the slave node in response to the energy data sent by the slave node to the master node).

Jain fails to teach the signal including task content of the target task and a response content field, wherein the generating the signal according to the target task comprises: adding the task content to the response content field.

However, Choi teaches the signal including task content of the target task and a response content field, wherein the generating the signal according to the target task comprises: adding the task content to the response content field ([0064] The task manager 222 inserts an identification code for task operation information into a task management (TASK CMD) field; [0052] generate a DLMS protocol type command packet generated by the remote meter reading server 100 using the B-SMCP protocol and transmits it; [0053] generates a B-SMCP protocol including a task identification field, a task management (Task CMD) field).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jain with the teachings of Choi because Choi’s teaching of a field in which task information is inserted allows for task information to be updated (see Choi, [0092] the task management (Task_CMD) field 20 according to the present invention installs, reviews, states, stops, reinstalls, deletes and updates the operation of the task to be performed by the data concentrator 300 An identification code of task operation information for setting any one of them is inserted.).


As per claim 29, it is an apparatus claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Jain teaches a task scheduling apparatus, comprising: a memory storing a set of instructions; and a processor configured to execute the set of instructions to cause the task scheduling apparatus to perform operations (Col. 4 lines 32-33 The illustrative master node server 110 includes at least one processor 112, memory 118; Col. 5 lines 53-54 The energy efficient job scheduler 124 is embodied as one or more computerized programs, logic and/or instructions; Col. 3 lines 25-26 An energy efficient job scheduler 124, embodied in the master node 110).

As per claim 34, it is a non-transitory computer readable medium claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally Jain teaches a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a task processing method (Col. 4 lines 32-33 The illustrative master node server 110 includes at least one processor 112, memory 118; Col. 5 lines 53-54 The energy efficient job scheduler 124 is embodied as one or more computerized programs, logic and/or instructions; Col. 3 lines 25-26 An energy efficient job scheduler 124, embodied in the master node 110).
	
Claims 3, 5, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Choi, as applied to claims 1 and 34 above, and further in view of Gao et al. (CN105245373A herein Gao).
The claim mappings of Gao are provided using a translation of CN105245373A.
Gao was cited in a previous office action.

As per claim 3, Jain and Choi teach the method according to claim 1. Jain specifically teaches wherein the target device is an edge device (Col. 1 lines 44-46 a dynamic energy efficient job scheduling system for managing server hardware resources in a cloud datacenter environment; Col. 3 lines 44-45 the cluster 104 comprises a number (1 . . . N) of slave node servers).

Jain and Choi fail to teach the method further comprising: generating a dual-state record corresponding to the target task, the dual-state record including an expected state and an actual state of the target task; receiving a task synchronization request sent by the target device, the task synchronization request indicating an execution status of the target task; and updating the dual-state record according to the execution status.

However, Gao teaches the method further comprising: generating a dual-state record corresponding to the target task, the dual-state record including an expected state and an actual state of the target task ([0055] The application health management thread 2 regularly obtains the expected state of the current application and the expected running instance from the containerization engine, and at the same time obtains the actual running state of the current application); receiving a task synchronization request sent by the target device, the task synchronization request indicating an execution status of the target task ([0052] The application health management service monitors the application status; [0037] The control instructions accepted by the server side include obtaining the application list, creating an application; [0075] The server side modifies the information in the record data table according to the feedback creation. When the number of running instances required by the application has been created, the status of the application is modified to be starting.); and updating the dual-state record according to the execution status ([0102] Thread 2 records the last three snapshots of the actual running state of the application, and compares the three snapshots).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and Choi with Gao because Gao’s teaching of obtaining the expected state in addition to obtaining the running state (actual state) would have provided Jain and Choi’s system with the advantage of monitoring the health of tasks (see Gao, [0119] 656 line 1 monitor the health of hosted applications).

As per claim 5, Jain, Choi, and Gao teach the method according to claim 3. Gao teaches wherein whether the target task is abnormal is determined by scanning the dual state record (Gao [0209] 1132 lines 1-4 The application health management thread 2 regularly obtains the expected state and expected running instance of the current application from the containerized engine, and at the same time obtains the actual running state of the current application from the key-value pairing system to compare and judge the difference from the expected state; [0212] 1148 lines 1-3 Thread 2 records the latest three snapshots of the actual running state of the application, and compares the three snapshots. If the three snapshots are inconsistent, it is judged that the current network is unstable or the failover is in progress.), 
the method further comprising:
determining whether the expected state is the same as the actual state, and in response to the expected state being different from the actual state throughout a preset period of time, triggering an exception handling mechanism ([0207] 1117 lines 3-5 Thread 2 is responsible for the expected state and operation of the application The status is compared, and the containerization engine is notified to handle the status difference; [0209] 1132 lines 1-4 The application health management thread 2 regularly obtains the expected state and expected running instance…and at the same time obtains the actual running state of the current application…to compare and judge the difference; In other words, the containerization engine is the exception handling mechanism because it handles the situation where the expected state and the operation of the application are different. By regularly comparing the expected state and actual running state that means the comparison is done during preset periods because regularity indicates a set time.); or
determining whether the actual state indicates an abnormal state, and in response to the actual state indicating an abnormal state, triggering the exception handling mechanism ([0212] 1148 lines 2-3 If the three snapshots are inconsistent, it is judged that the current network is unstable or the failover is in progress. In this case, no processing is performed; In other words the containerization engine does no processing when there is an abnormal state.).

As per claims 35 and 37, they are non-transitory computer readable medium claims of claims of claims 3 and 5, so they are rejected for the same reasons as claims 3 and 5 above.

Claims 6 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Choi, as applied to claims 1 and 34 above, and further in view of Dong Pan et al. (US 2019/0294479A1 herein Dong Pan).
Dong Pan was cited in a previous office action.
As per claim 6, Jain and Choi teach the method according to claim 1. Jain specifically teaches wherein the acquiring the target task comprises: receiving a first task sent by a console, the first task including content of the first task; (Col. 7 lines 8-11 The energy efficient job scheduler 124 periodically receives computing jobs or tasks, e.g., from client applications 210 running on end user computing devices and/or other computing devices connected to the network 106) a scheduling policy, and in response to the target device being in a normal state, generating the target task according to the scheduling policy and the content of the first task (Col. 8 lines 61-64 If the node(i) is the most energy efficient node for the task type T, and the node(i) has the capacity to accept tasks of the task type T, then the method 300 determines a number of tasks to schedule to the node(i); Col. 11 lines 37-45 a method for scheduling a plurality of unlaunched computing tasks to be executed by one or more slave nodes in a datacenter computing environment includes periodically receiving, at a master node of the datacenter computing environment, energy and availability data from each of the slave nodes, and, in response to receiving energy and availability data from one of the slave nodes, determining whether the slave node is an energy efficient node for a first type of computing task.).

Jain and Choi fail to teach that the first task includes a scheduling policy, a deployment address, the deployment address pointing to the target device; parsing the deployment address and determining a state of the target device based on the deployment address.

However, Dong Pan teaches the first task including a scheduling policy ([0047] lines 1-8 Specifically, the host scheduling policy may be user-defined according to a requirement, and for example, includes a least used resource scheduling and greedy scheduling, and a most suitable target host computer is selected from the schedulable host computer set. When the virtual machine application request includes a plurality of target virtual machine labels, each target virtual machine label has a corresponding schedulable host computer set; [0081] a cluster scheduling policy according to the virtual machine application request), a deployment address ([0037] lines 20-22 The virtual machine application request may further include more information, such as at least one of cluster area information, a cluster name; [0031] lines 5-9 The first server 120 obtains a current virtual machine label of each host computer and compares the current virtual machine label with a target virtual machine label in the virtual machine application request, to determine a target host computer), the deployment address pointing to the target device ([0071] lines 13-14 target cluster may be determined directly according to the cluster information, such as a cluster name; [0037] lines 7-9 The virtual machine application request is used to determine a target host computer according to the target virtual machine label); 
parsing the deployment address and determining a state of the target device based on the deployment address ([0038] Compare the target virtual machine label with a current virtual machine label of each host computer in a cluster, to determine a target host computer, the
target host computer having no virtual machine label matching the target virtual machine label; In other words, the deployment address which is set by the cluster information and the target virtual machine label is parsed because the target virtual machine label is compared with the labels in each host computer and the state of the target device is determined because the comparisons determine whether or not the host computer is truly the target.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Jian and Choi with the teachings of Dong Pan because Dong Pan’s teaching of allocating similar services to different host computers according to the virtual machine label ensures that when a host computer is down, other host computers can perform a similar service (see Dong Pan, [0069] lines 15-18 the same or similar service attribute are deployed dispersedly, during downtime of one host computer, other host computers may provide the same or similar service), thus making Jian and Choi’s system more robust.

As per claim 38, it is a non-transitory computer readable medium claim of claim 6, so it is rejected for the same reasons as claim 6 above.

Claims 7-9, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Choi, as applied to claims 1 and 34 above, and further in view of Fang et al. (CN107133086A herein Fang). 
The claim mappings of Fang will be made with a translation of CN107133086A.
Fang was cited in the previous office action.

As per claim 7, Jain and Choi teach the method according to claim 1. Jain specifically teaches wherein before the acquiring the target task, the method further comprises: receiving device information sent by the target device (Col. 7 line 56-Col. 8 line 6 the slave agents [X] (N) 158 and [Y] (M) 186 send periodic heartbeat signals to the energy efficient job scheduler 124. In the illustrative embodiments, each heartbeat signal includes a data structure containing the current energy efficiency data 136, 154, 182 for the server issuing the heartbeat signal, as well as the server's slot availability data 132, 156, 184. In some MapReduce implementations, the slot availability data 132, 156, 184 includes information relating to the number of “slots” that are available at the server issuing the heartbeat signal to receive map tasks and the number of slots that are available to receive reduce tasks. More generally, in other embodiments, the slot availability data 132, 156, 184 simply includes data that gives an indication of the corresponding server's capacity to accept new jobs or tasks. In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received.).

Jain and Choi fail to teach generating, based on the device information, a runtime environment identifier corresponding to the target device; and sending the runtime environment identifier to the target device.

However, Fang teaches generating, based on the device information, a runtime environment identifier corresponding to the target device ([0118] 775 lines 2-3 task execution information generated by the task subprocess execution task information; [0060] 416 lines 2-4 task execution information includes any one or more of the following information…exit code (runtime environment identifier); The specification for the claimed invention sets the runtime environment identifier as a return code and a synonym for a return code is an exit code.); and 
sending the runtime environment identifier to the target device ([0014] 91 lines 5-6 the task processing device saves the task execution information to the target location).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Jain and Choi with Fang because Fang’s teaching of generating an exit code would have provided Jain and Choi’s system with the capability of knowing if a task has been completely executed and if not complete, the system could know that it should re-execute a task (see Fang, [0119] 785 lines 7-9 detects whether there is a corresponding exit code in the target location, and if it does not exist, the corresponding task sub-process is started through the agent process to execute the task again), thus making the system more robust. 

As per claim 8, Jain, Choi, and Fang teach the method according to claim 7. Jain specifically teaches wherein the generating the confirmation signal according to the target task comprises: generating the confirmation signal according to the target task and the device information (Col. 7 line 56-Col. 8 line 6 the slave agents [X] (N) 158 and [Y] (M) 186 send periodic heartbeat signals to the energy efficient job scheduler 124. In the illustrative embodiments, each heartbeat signal includes a data structure containing the current energy efficiency data 136, 154, 182 for the server issuing the heartbeat signal, as well as the server's slot availability data 132, 156, 184. In some MapReduce implementations, the slot availability data 132, 156, 184 includes information relating to the number of “slots” that are available at the server issuing the heartbeat signal to receive map tasks and the number of slots that are available to receive reduce tasks. More generally, in other embodiments, the slot availability data 132, 156, 184 simply includes data that gives an indication of the corresponding server's capacity to accept new jobs or tasks. In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received; Col. 10 lines 15-18 the energy data received from a slave node by the energy efficient job scheduler may indicate whether the slave node is more energy efficient for processor-intensive tasks or for input-output intensive tasks; Col. 10 lines 58-63 a master node configured to assign computing tasks to a plurality of slave nodes includes a slave agent to periodically send energy data to the master node and receive unlaunched computing tasks from the master node for execution by the slave node in response to the energy data sent by the slave node to the master node).

As per claim 9, Jain, Choi, and Fang teach the method according to claim 7. Jain specifically teaches wherein the device information includes information of at least one of the following: a central processing unit (CPU), a memory size, a disk size, a network link, a software development kit (SDK) version number, an execution engine, an address, a synchronization time interval, and configuration of the target device (Col. 7 line 56-Col. 8 line 6 the slave agents [X] (N) 158 and [Y] (M) 186 send periodic heartbeat signals to the energy efficient job scheduler 124. In the illustrative embodiments, each heartbeat signal includes a data structure containing the current energy efficiency data 136, 154, 182 for the server issuing the heartbeat signal, as well as the server's slot availability data 132, 156, 184. In some MapReduce implementations, the slot availability data 132, 156, 184 includes information relating to the number of “slots” that are available at the server issuing the heartbeat signal to receive map tasks and the number of slots that are available to receive reduce tasks. More generally, in other embodiments, the slot availability data 132, 156, 184 simply includes data that gives an indication of the corresponding server's capacity to accept new jobs or tasks. In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received).

As per claims 39 and 40, they are non-transitory computer readable medium claims of claims 7 and 8, so they are rejected for the same reasons as claims 7 and 8 above.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Choi, as applied to claim 1 above, and further in view of Chen et al. (CN105933137A herein Chen). 
The claim mappings of Chen are made with a translation of CN105933137A.
Chen was cited in a previous office action.

As per claim 10, Jain and Choi teach the method according to claim 1.

Jain and Choi fail to teach determining whether the target device is abnormal by monitoring the heartbeat request sent by the target device.

However, Chen teaches determining whether the target device is abnormal by monitoring the heartbeat request sent by the target device ([0074] 622 lines 1-3 the slave agent on the slave sends a service heartbeat packet to the host in real time, so that the highly available agent on the host detects whether the slave has a network abnormality according to the service heartbeat packet sent by the slave agent).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and Choi with Chen because Chen’s teaching of detecting an abnormality in a slave agent would have provided Jain and Choi’s system with the advantage of detecting the abnormality and moving the task that was supposed to run on an abnormal node onto a different node (see Chen, [0090] 725 line 4 The target service container created on these target slaves can replace multiple service containers that run abnormally to provide the same service). 

As per claim 11, Jain, Choi, and Chen teach the method according to claim 10. Jain specifically teaches storing description information of the first task to the confirmation signal; and in response to a next heartbeat request being received from the target device, sending the confirmation signal to the target device (Col. 8 lines 2-6 In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received; Col. 10 lines 58-63 a master node configured to assign computing tasks to a plurality of slave nodes includes a slave agent to periodically send energy data to the master node and receive unlaunched computing tasks from the master node for execution by the slave node in response to the energy data sent by the slave node to the master node).
Additionally, Chen teaches further comprising: in response to the heartbeat request not being received for a preset time period, determining that the target device is disconnected ([0074] If it is detected that the service heartbeat time sent by any slave machine does not meet the customized service heartbeat time, the slave machine is determined as a faulty slave machine); acquiring, from a preset correspondence table, a first task currently running on the target device ([0104] the slave agent feeds back the service running status information of all service containers deployed on the slave to the host); 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and Choi, as applied to claim 1 above, and further in view of He et al. (CN105760215A herein He).
The claim mappings of He are made with a translation of CN105760215A.

As per claim 13, Jain and Choi teach the method according to claim 1. Jain specifically teaches wherein the sending the confirmation signal to the target device comprises: a response to the heartbeat request; and sending the response to the target device (Fig. 2; Col. 8 lines 2-6 In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received; Col. 10 lines 58-63 a master node configured to assign computing tasks to a plurality of slave nodes includes a slave agent to periodically send energy data to the master node and receive unlaunched computing tasks from the master node for execution by the slave node in response to the energy data sent by the slave node to the master node).

Jain and Choi fail to teach adding the confirmation signal to a response to the heartbeat request.

However, He teaches adding the confirmation signal to a response to the heartbeat request ([0032] The job tracker encapsulates the newly assigned task into one or more login task action objects, adds it to the heartbeat response and returns it to the task tracker).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jain and Choi with the teachings of He because He’s teaching of adding a task to a heartbeat response allows for automation which improves efficiency (see He, [0071] the job can be automatically run by calling, which greatly reduces labor costs and improves operation efficiency.).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and Choi, as applied to claim 1 above, and further in view of Yuan Gao et al. (CN104077181A herein Yuan). 
The claim mappings of Yuan are made with a translation of CN104077181A.
Yuan was cited in a previous office action.

As per claim 14, Jain and Choi teach the method according to claim 1.

Jain and Choi fail to teach further comprising: receiving, from the target device, a task status calibration request regarding one or more tasks executed by the target device, the task status calibration request indicating an execution status of the one or more tasks after the target device restarts or recovers from an abnormal state; and calibrating the execution status of the one or more tasks according to the task status calibration request.

However, Yuan teaches further comprising: receiving, from the target device, a task status calibration request regarding one or more tasks executed by the target device, the task status calibration request indicating an execution status of the one or more tasks after the target device restarts or recovers from an abnormal state; and calibrating the execution status of the one or more tasks according to the task status calibration request (page 22 lines 13-17 a node that has recovered from a failure first issues to the distributed task management system a proposal request to set the current task status of the local machine, and a change proposal to change the task of the local machine from offline to online status).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and Choi with Yuan because Yuan’s teachings of updating the status of recovered nodes to put them back online would have provided Jain and Choi’s system with the advantage of having a robust system that can deal with various problems (see Yuan, [0029] 210 lines 1-8 The beneficial effects of the present invention are…High robustness, under various fault conditions, the distributed task management system can resume normal operation).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and Choi, as applied to claim 1 above, and further in view of Xiao et al. (CN102073546A herein Xiao).
The claim mappings of Xiao are made with a translation of CN102073546A.
Xiao was cited in a previous office action.
As per claim 15, Jain and Choi teach the method according to claim 1. 

Jain and Choi fail to teach wherein the heartbeat request includes information of at least one of the following: CPU usage, memory usage, disk usage, and execution status of one or more tasks executed by the target device.

However, Xiao teaches wherein the heartbeat request includes information of at least one of the following: CPU usage, memory usage, disk usage, and execution status of one or more tasks executed by the target device ([0017] lines 4-21The node performance information comprises the…CPU utilization rate, memory utilization rate… the execution information on the task currently being executed comprises…the task execution progress… Each computational node, each time a certain period elapses, collects these two type of information on the node itself, and packages it as heartbeat information that is transmitted to the main control node).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jain and Choi with the teachings of Xiao because Xiao’s teaching of including CPU and memory utilization rate in a heartbeat allows for tasks to be allocated in a manner that enhances resource utilization rate (see Xiao, [0008] lines 5-7 While satisfying these demands, it dynamically controls task allocation, thereby enhancing the job response rate and node resource utilization rate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522. 
The examiner can normally be reached on Mon - Fri 9AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195